ROBERTS, Justice
(dissenting).
Slightly over two years ago this Court decided Commonwealth v. LaLonde, 447 Pa. 364, 288 A.2d 782 (decided March 21, 1972). We there considered at length the arguments for and against requiring experts, to testify as to contemporary community standards. We had before us decisions of other jurisdictions holding that experts were required and others that experts were constitutionally unnecessary. We probed the reasoning of these decisions and weighed the alternatives. After much thought we unanimously were of the opinion 1 that the better rule, one compelled by both the need for objectivity and due process, was to require the prosecution to produce expert witnesses. See also Duggan v. Guild Theater, Inc., 436 Pa. 191, 258 A.2d 858 (1969).2
*137Today, a majority of this Court without good reason or analysis rejects our principled decision that experts are required in obscenity trials to testify to contemporary community standards. Perfunctorily bowing to Mount Olympus, the majority merely proclaims, “We no longer maintain this position.” I dissent.
Nothing except a citation to Paris Adult Theater I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 447 (1973), is offered to justify this departure from precedent. I must assume, therefore, that the majority reads Paris Adult Theater I as requiring us to overrule LaLonde. This plainly is not so. Nothing in any recent obscenity decision of the Supreme Court of the United States 3 compels us to abandon the salutary principle of LaLonde.
Preliminarily, a careful examination of LaLonde supports the conclusion that the opinion was bottomed as much on state evidentiary law and state constitutional principles as it was on our assessment of federal constitutional prescriptions. If this be the correct reading, then necessarily that opinion is undisturbed by recent federal obscenity cases.4
Even a cursory reading of the latest obscenity decisions of the Supreme Court reveals that that Court meant only to set minimum constitutional standards. Nowhere in any opinion of that Court is there any indication that a state may not require more of the prosecution when it *138seeks to enforce a state obscenity law. Cf. Cooper v. California, 386 U.S. 58, 62, 87 S.Ct. 788, 791, 17 L.Ed.2d 730 (1967). Indeed, the majority opinions in the obscenity cases 5 expressly leave unblocked the path of higher state standards.6
Although we are of course bound by the minimum constitutional standards enunciated by the Supreme Court, we alone have the responsibility and the paramount duty to construe our state Constitution. To safeguard individual liberties we have not hesitated in the past to go beyond minimum requirements of federal *139constitutional law.7 And when problems touching upon the right of free speech, free press, and free thought have arisen, we have not hesitated to be especially solicitous of these primary rights.8 We should not hesitate here.
In LaLonde we unanimously agreed that expert testimony on the issue of community standards was necessary in order to provide the jury with objective guidelines in reaching its decision. We stated:
“ ‘We cannot assume that jurors in themselves necessarily express or reflect community standards; we must achieve so far as possible the application of an objective, rather than a subjective determination of community standards. ... To sanction convictions without expert evidence of community standards encourages the jury to condemn as obscene such conduct or material as is personally distasteful or offensive to the particular juror.’ ”
Commonwealth v. LaLonde, 447 Pa. 364, 375, 288 A.2d 782, 788 (1972) (quoting In re Giannini, 69 Cal.2d 563, 574-575, 446 P.2d 535, 543, 72 Cal.Rptr. 655, 663 (1968), cert. denied, 395 U.S. 910, 89 S.Ct. 1743, 23 L.Ed.2d 223 (1969). This basis for our decision in LaLonde is sup*140ported by the recent opinion of the Supreme Court in Hamling v. United States, 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974).9 Hamling stated that it is constitutionally required “to assure that the material is judged neither on the basis of each juror’s personal opinion, or by its effect on a particularly sensitive or insensitive person or group.” Id. at 107, 94 S.Ct. at 2902. LaLonde decided that in our Commonwealth at least, this constitutional principle would only be satisfied by requiring experts to be produced to testify as to contemporary community standards. No ground is today given for us to depart from this sound reasoning.
I dissent and would reverse appellant’s judgment of sentence10 because the prosecution did not produce expert testimony on the question of contemporary community standards. LaLonde was the law in this Commonwealth at the time of appellant’s trial, and it should remain the law today. This is particularly true since no pronouncement of the United States Supreme Court requires or even suggests that our decision in LaLonde is in any way discredited.
NIX, J., joins in this dissent.

. A concurring opinion was filed by this writer in which I agreed that expert evidence was constitutionally necessary to establish contemporary community standards. I noted disagreement with any attempted distinction between “hard core pornography” and “mere obscenity.” Commonwealth v. LaLonde, 447 Pa. 364, 378, 288 A.2d 782, 790 (1972) (concurring opinion).


. “The district attorney in his brief admits that he produced no expert testimony on this issue [contemporary community standards], yet urges us to find that the movie affronts contemporary standards. This we cannot do. Courts of law are not capable of deciding what contemporary standards are, without the benefit of any evidence whatsoever.”
Duggan v. Theater Guild, Inc., 436 Pa. 191, 201, 258 A.2d 858, 863 (1969) (footnote omitted).


. E. g., Hamling v. United States, 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); Jenkins v. Georgia, 418 U.S. 153, 94 S.Ct. 2750, 41 L.Ed.2d 640 (1974); Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973); Paris Adult Theater I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 447 (1973); Kaplan v. California, 413 U.S. 115, 93 S.Ct. 2680, 37 L.Ed.2d 492 (1973); United States v. 12 200-ft. Reels of Film, 413 U.S. 123, 93 S.Ct. 2665, 37 L.Ed.2d 500 (1973); United States v. Orito, 413 U.S. 139, 93 S.Ct. 2674, 37 L.Ed.2d 513 (1973).


. Were I to conclude that LaLonde was dictated by our view of federal constitutional law, I would nonetheless reaffirm the principles articulated there as mandated by article I, section 7 of our Pennsylvania Constitution.


. The majority opinion in Paris Adult Theater I v. Slaton, 413 U. S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 447 (1973), initiates its discussion of the first amendment in this fashion.
“It should be clear from the outset that we do not undertake to tell the States what they must do, but rather to define the area in which they may chart their own course in dealing with obscene material.”
Id. at 53, 93 S.Ct. at 2633. That notion is reiterated.
“The States, of course, may . . . drop all controls on commercialized obscenity, if that is what they prefer
Id. at 64, 93 S.Ct. at 2639. And in United States v. 12 200-ft. Reels of Film, 413 U.S. 123, 93 S.Ct. 2665, 37 L.Ed.2d 500 (1973), the Supreme Court clearly noted that
we must leave to state courts the construction of state legislation . . . . ”
Id. at 130 n. 7, 93 S.Ct. at 2670 n. 7. See also Hamling v. United States, 418 U.S. 87, 110-115, 94 S.Ct. 2887, 2904-2906, 41 L.Ed.2d 590 (1974); Miller v. California, 413 U.S. 15, 24 n. 6, 93 S.Ct. 2607, 2615 n. 6, 37 L.Ed.2d 419 (1973).


. That the United States Supreme Court now expects state courts to assume the responsibility of protecting individual rights in the context of obscenity prosecutions is also reflected by the eight cases involving state obscenity convictions in which the Supreme Court either denied certiorari or dismissed the appeal for want of a substantial federal question on the last day of the 1973 term. Watkins v. South Carolina, 418 U.S. 911, 94 S.Ct. 3204, 41 L.Ed. 2d 1157 (1974); Miller v. California, 418 U.S. 915, 94 S.Ct. 3206, 41 L.Ed.2d 1158 (1974); J-R Distribs., Inc. v. Washington, 418 U. S. 949, 94 S.Ct. 3217, 41 L.Ed.2d 1166 (1974); Village Books, Inc., v. Marshall, 418 U.S. 930, 94 S.Ct. 3220, 41 L.Ed.2d 1169 (1974); Enskat v. California, 418 U.S. 937, 94 S.Ct. 3225, 41 L.Ed.2d 1172 (1974); Paris Adult Theatre I v. Slaton, 418 U.S. 939, 94 S.Ct. 3227, 41 L.Ed.2d 1173 (1974); Boyd v. Ohio, 418 U.S. 954, 94 S.Ct. 3230, 41 L.Ed.2d 1175 (1974); Buckley v. New York, 418 U.S. 944, 94 S.Ct. 3231, 41 L.Ed.2d 1175 (1974).


. For the most recent expression of the view that this Court has the duty to consider the desirability of higher state standards, see Commonwealth v. Richman, 458 Pa. 167, 320 A.2d 351, 361 (1974) (Eagen, J., concurring, joined by Jones, C. J.). For other examples of our refusing to limit our decisions to minimum federal constitutional standards, see Commonwealth v. Mills, 447 Pa. 163, 286 A.2d 638 (1971); Commonwealth v. Blackman, 446 Pa. 61, 285 A.2d 521 (1971); Commonwealth v. Ware, 446 Pa. 52, 284 A.2d 700 (1971), cert. granted, 405 U.S. 987, 92 S.Ct. 1254, 31 L.Ed.2d 453, order vacated and cert. denied, 406 U.S. 910, 92 S.Ct. 1606, 31 L.Ed.2d 821 (1972); Commonwealth v. McIntyre, 417 Pa. 415, 208 A.2d 257 (1965).


. E. g., Commonwealth v. Mason, 456 Pa. 602, 322 A.2d 357 (1974); Commonwealth v. LaLonde, 447 Pa. 364, 288 A.2d 782 (1972); Commonwealth v. Armao, 446 Pa. 325, 286 A.2d 626 (1972); Duggan v. Theater Guild, Inc., 436 Pa. 191, 258 A.2d 858 (1969); Commonwealth v. Dell Publications, Inc., 427 Pa. 189, 233 A.2d 840 (1967), cert. denied, 390 U.S. 948, 88 S.Ct. 1038, 19 L. Ed.2d 1140 (1968).


. In Hamling expert witnesses were called by and testified in behalf of both the prosecution and the defense. Hamling v. United States, 418 U.S. 87, 100, 108, 94 S.Ct. 2887, 2899, 2903, 41 L.Ed.2d 590 (1974).


. I would reverse only appellant’s judgment of sentence for possession with intent to sell obscene books. I concur in the result of affirming appellant’s conviction of possession and sale of a dangerous drug. In my view, two of the claims that the drug conviction should be reversed were waived, the others are without merit. See Commonwealth v. Watlington, 452 Pa. 524, 306 A.2d 892 (1973); Pa.R.Crim.P. 1119(b), 19 P.S. Appendix.